Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 1 of 12




    EXHIBIT 145
   Plaintiff's Tweet
Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 2 of 12
Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 3 of 12




   EXHIBIT 146
    Plaintiff's
    WhatsApp
  Messages with J.
      Bishop
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 4 of 12
                                                                 From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                 To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                 He loves you not me.

                                                                    Participant     Delivered   Read          Played
                                                                    447787051882 3/18/2019      3/18/2019
                                                                    @s.whatsapp. 3:43:11        3:43:11
                                                                    net +44 7787 PM(UTC-4)      PM(UTC-4)
                                                                    051882


                                                                 Status: Sent
                                                                 Platform: Mobile

                                                                                                   3/18/2019 3:43:10 PM(UTC-4)




                                                                 From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                 To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                 He used me

                                                                    Participant     Delivered   Read          Played
                                                                    447787051882 3/18/2019      3/18/2019
                                                                    @s.whatsapp. 3:43:15        3:43:15
                                                                    net +44 7787 PM(UTC-4)      PM(UTC-4)
                                                                    051882


                                                                 Status: Sent
                                                                 Platform: Mobile

                                                                                                   3/18/2019 3:43:14 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

No he hasn’t at all
Status: Read
Platform: Mobile

                                   3/18/2019 3:43:15 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I look after myself an him an the kids
Status: Read
Platform: Mobile

                                   3/18/2019 3:43:28 PM(UTC-4)




                                                                 From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                 To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                 Well he thinks he did.

                                                                    Participant     Delivered   Read          Played
                                                                    447787051882 3/18/2019      3/18/2019
                                                                    @s.whatsapp. 3:44:34        3:45:04
                                                                    net +44 7787 PM(UTC-4)      PM(UTC-4)
                                                                    051882


                                                                 Status: Sent
                                                                 Platform: Mobile

                                                                                                   3/18/2019 3:44:34 PM(UTC-4)




                                                                                                                                 241
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 5 of 12
                                                                              From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                              To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                              He’s a guy.

                                                                                Participant     Delivered         Read            Played
                                                                                447787051882 3/18/2019            3/18/2019
                                                                                @s.whatsapp. 3:44:37              3:45:04
                                                                                net +44 7787 PM(UTC-4)            PM(UTC-4)
                                                                                051882


                                                                           Status: Sent
                                                                           Platform: Mobile

                                                                                                                     3/18/2019 3:44:37 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Is that what he told you ?
Status: Read
Platform: Mobile

                                  3/18/2019 3:45:12 PM(UTC-4)




                                      From: 12159102154@s.whatsapp.net Lisa (owner)
                                      To: 447787051882@s.whatsapp.net +44 7787 051882

                                      I hate him. I see it all so clearly now. I wish I would have seen it before and saved us all
                                      the heartache

                                         Participant              Delivered                   Read                       Played
                                         447787051882@s.whats 3/18/2019 3:45:17               3/18/2019 3:45:21
                                         app.net +44 7787     PM(UTC-4)                       PM(UTC-4)
                                         051882


                                      Status: Sent
                                      Platform: Mobile

                                                                                                                     3/18/2019 3:45:16 PM(UTC-4)




                                         From: 12159102154@s.whatsapp.net Lisa (owner)
                                         To: 447787051882@s.whatsapp.net +44 7787 051882

                                         In so many words not directly. Just that your mom and dad weren’t around and all you
                                         had was him.

                                              Participant           Delivered                  Read                      Played
                                              447787051882@s.what 3/18/2019 3:45:52            3/18/2019 3:45:52
                                              sapp.net +44 7787   PM(UTC-4)                    PM(UTC-4)
                                              051882


                                         Status: Sent
                                         Platform: Mobile

                                                                                                                     3/18/2019 3:45:52 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

So why didn’t you see through it at the time but can now?
Status: Read
Platform: Mobile

                                                 3/18/2019 3:46:12 PM(UTC-4)




                                                                                                                                                   242
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 6 of 12
                                                                                  From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                                  To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                                  Because you are telling me all of it

                                                                                     Participant       Delivered         Read            Played
                                                                                     447787051882 3/18/2019              3/18/2019
                                                                                     @s.whatsapp. 3:46:25                3:46:25
                                                                                     net +44 7787 PM(UTC-4)              PM(UTC-4)
                                                                                     051882


                                                                                  Status: Sent
                                                                                  Platform: Mobile

                                                                                                                            3/18/2019 3:46:24 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

So it makes sense now I get it
Status: Read
Platform: Mobile

                                  3/18/2019 3:46:56 PM(UTC-4)




                                      From: 12159102154@s.whatsapp.net Lisa (owner)
                                      To: 447787051882@s.whatsapp.net +44 7787 051882

                                      You are telling me you slept with him at Christmas. He clearly lied to me. But if I would
                                      have known then what I know now I would have never dealt with him.

                                         Participant                  Delivered                      Read                       Played
                                         447787051882@s.whats 3/18/2019 3:47:36                      3/18/2019 3:47:51
                                         app.net +44 7787     PM(UTC-4)                              PM(UTC-4)
                                         051882


                                      Status: Sent
                                      Platform: Mobile

                                                                                                                            3/18/2019 3:47:35 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Everyday like I said we shower together we sleep in the same bed
Status: Read
Platform: Mobile

                                                         3/18/2019 3:48:42 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Where did you think he slept?
Status: Read
Platform: Mobile

                                  3/18/2019 3:49:05 PM(UTC-4)




                                      From: 12159102154@s.whatsapp.net Lisa (owner)
                                      To: 447787051882@s.whatsapp.net +44 7787 051882

                                      I never thought about it honestly. My husband and I either sleep in the kids bed or on the
                                      couch if the other is in the bed. So I didn’t question it

                                         Participant                  Delivered                      Read                       Played
                                         447787051882@s.whats 3/18/2019 3:49:59                      3/18/2019 3:49:59
                                         app.net +44 7787     PM(UTC-4)                              PM(UTC-4)
                                         051882


                                      Status: Sent
                                      Platform: Mobile

                                                                                                                            3/18/2019 3:49:59 PM(UTC-4)




                                                                                                                                                          243
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 7 of 12
447787051882@s.whatsapp.net +44 7787 051882

That’s mad
Status: Read
Platform: Mobile

                                  3/18/2019 3:50:14 PM(UTC-4)




                                                                        From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                        To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                        Last night I slept on the couch.

                                                                           Participant     Delivered     Read                Played
                                                                           447787051882 3/18/2019        3/18/2019
                                                                           @s.whatsapp. 3:50:17          3:50:17
                                                                           net +44 7787 PM(UTC-4)        PM(UTC-4)
                                                                           051882


                                                                        Status: Sent
                                                                        Platform: Mobile

                                                                                                                3/18/2019 3:50:17 PM(UTC-4)




                                               From: 12159102154@s.whatsapp.net Lisa (owner)
                                               To: 447787051882@s.whatsapp.net +44 7787 051882

                                               My poor husband. He loves me so much and keeps trying I’m just not interested.

                                                 Participant          Delivered             Read                    Played
                                                 447787051882@s.wh 3/18/2019 3:50:54        3/18/2019 3:50:54
                                                 atsapp.net +44 7787 PM(UTC-4)              PM(UTC-4)
                                                 051882


                                              Status: Sent
                                              Platform: Mobile

                                                                                                                3/18/2019 3:50:54 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Why
Status: Read
Platform: Mobile

                                  3/18/2019 3:51:04 PM(UTC-4)




                                                                        From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                        To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                        My head is proper fucked up

                                                                           Participant     Delivered     Read                Played
                                                                           447787051882 3/18/2019        3/18/2019
                                                                           @s.whatsapp. 3:51:12          3:51:12
                                                                           net +44 7787 PM(UTC-4)        PM(UTC-4)
                                                                           051882


                                                                        Status: Sent
                                                                        Platform: Mobile

                                                                                                                3/18/2019 3:51:10 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

He sounds like the perfect man
Status: Read
Platform: Mobile

                                  3/18/2019 3:51:20 PM(UTC-4)




                                                                                                                                              244
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 8 of 12
447787051882@s.whatsapp.net +44 7787 051882

Over Danny ?
Status: Read
Platform: Mobile

                                  3/18/2019 3:51:31 PM(UTC-4)




                                                     From: 12159102154@s.whatsapp.net Lisa (owner)
                                                     To: 447787051882@s.whatsapp.net +44 7787 051882

                                                     He is just too girly. Or something. I feel like I have a wife and not a husband

                                                       Participant             Delivered              Read                    Played
                                                       447787051882@s.wh 3/18/2019 3:51:46            3/18/2019 3:51:46
                                                       atsapp.net +44 7787 PM(UTC-4)                  PM(UTC-4)
                                                       051882


                                                 Status: Sent
                                                 Platform: Mobile

                                                                                                                          3/18/2019 3:51:46 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882


Status: Read
Platform: Mobile

                                  3/18/2019 3:51:55 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Did you honestly want to be with Danny like what was the plans where was this
going ?
Status: Read
Platform: Mobile

                                                                     3/18/2019 3:52:49 PM(UTC-4)




                                      From: 12159102154@s.whatsapp.net Lisa (owner)
                                      To: 447787051882@s.whatsapp.net +44 7787 051882

                                      No. We were like this long before danny. Danny was the catalyst for me to admit something
                                      was wrong. At one point I went to the OB/GYN And asked her if something was wrong with
                                      my hormones because I was never interested in sleeping with my husband and I used to
                                      love it. She said it was normal and that was what happens when we have kids and we are
                                      exhausted.

                                         Participant                    Delivered              Read                         Played
                                         447787051882@s.whats 3/18/2019 3:52:53                3/18/2019 3:52:53
                                         app.net +44 7787     PM(UTC-4)                        PM(UTC-4)
                                         051882


                                      Status: Sent
                                      Platform: Mobile

                                                                                                                          3/18/2019 3:52:53 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

True that !!
Status: Read
Platform: Mobile

                                  3/18/2019 3:53:39 PM(UTC-4)




                                                                                                                                                        245
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 9 of 12
                                          From: 12159102154@s.whatsapp.net Lisa (owner)
                                          To: 447787051882@s.whatsapp.net +44 7787 051882

                                          And I didn’t know where it was going. It was all too complicated. What was I going to rip my
                                          kids out of school and bring them there? Danny isn’t even allowed in the US

                                             Participant                 Delivered                      Read                       Played
                                             447787051882@s.whats 3/18/2019 3:54:25                     3/18/2019 3:54:27
                                             app.net +44 7787     PM(UTC-4)                             PM(UTC-4)
                                             051882


                                          Status: Sent
                                          Platform: Mobile

                                                                                                                               3/18/2019 3:54:00 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I dunno ♀
Status: Read
Platform: Mobile

                                    3/18/2019 3:55:49 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I am sure you would
If it was true love you only live once
Status: Read
Platform: Mobile

                                                         3/18/2019 3:55:49 PM(UTC-4)




                                                                                     From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                                     To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                                     Well it wasn’t. So there’s that

                                                                                        Participant       Delivered         Read            Played
                                                                                        447787051882 3/18/2019              3/18/2019
                                                                                        @s.whatsapp. 3:56:11                3:56:11
                                                                                        net +44 7787 PM(UTC-4)              PM(UTC-4)
                                                                                        051882


                                                                                     Status: Sent
                                                                                     Platform: Mobile

                                                                                                                               3/18/2019 3:56:10 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I am only saying what on my mind I have to
Status: Read
Platform: Mobile

                                         3/18/2019 3:56:33 PM(UTC-4)




                                                                                     From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                                     To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                                     I get it.

                                                                                        Participant       Delivered         Read            Played
                                                                                        447787051882 3/18/2019              3/18/2019
                                                                                        @s.whatsapp. 3:56:42                3:56:42
                                                                                        net +44 7787 PM(UTC-4)              PM(UTC-4)
                                                                                        051882


                                                                                     Status: Sent
                                                                                     Platform: Mobile

                                                                                                                               3/18/2019 3:56:41 PM(UTC-4)



                                                                                                                                                             246
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 10 of 12
447787051882@s.whatsapp.net +44 7787 051882

I honestly think it was to be fair
Status: Read
Platform: Mobile

                                     3/18/2019 3:56:47 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

But he hasn’t got them balls to be honest about anything
Status: Read
Platform: Mobile

                                                   3/18/2019 3:57:04 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

He creates all his own drama
Status: Read
Platform: Mobile

                                     3/18/2019 3:57:21 PM(UTC-4)




                                         From: 12159102154@s.whatsapp.net Lisa (owner)
                                         To: 447787051882@s.whatsapp.net +44 7787 051882

                                         But even if I did love him I could never trust him after all of this. How could i. I would just
                                         think he would do the same to me as he did to you and I can’t live like that. Better to just
                                         move the fuck on.

                                            Participant             Delivered              Read                   Played
                                            447787051882@s.whats 3/18/2019 3:57:30         3/18/2019 3:57:30
                                            app.net +44 7787     PM(UTC-4)                 PM(UTC-4)
                                            051882


                                         Status: Sent
                                         Platform: Mobile

                                                                                                                3/18/2019 3:57:30 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

True
Status: Read
Platform: Mobile

                                     3/18/2019 3:57:44 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Easier said then done
Status: Read
Platform: Mobile

                                     3/18/2019 3:57:58 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I am a paranoid wreck at the moment
Status: Read
Platform: Mobile

                                     3/18/2019 3:58:35 PM(UTC-4)




                                                                                                                                              247
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 11 of 12
447787051882@s.whatsapp.net +44 7787 051882

It’s horrible
Status: Read
Platform: Mobile

                                    3/18/2019 3:58:41 PM(UTC-4)




                                        From: 12159102154@s.whatsapp.net Lisa (owner)
                                        To: 447787051882@s.whatsapp.net +44 7787 051882

                                        Easier for me because I’m in a different country. Out of sight out of mind. And I’m already
                                        over it which makes me think it wasn’t love on my part. I just thought it was.

                                        I only cried 3 times over it and they all didn’t last long. And One was when I was speaking to
                                        you.

                                           Participant             Delivered                        Read                         Played
                                           447787051882@s.whats 3/18/2019 3:59:13                   3/18/2019 3:59:16
                                           app.net +44 7787     PM(UTC-4)                           PM(UTC-4)
                                           051882


                                        Status: Sent
                                        Platform: Mobile

                                                                                                                             3/18/2019 3:59:12 PM(UTC-4)




                                                                                 From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                                 To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                                 That was more an anger cry

                                                                                    Participant        Delivered          Read              Played
                                                                                    447787051882 3/18/2019                3/18/2019
                                                                                    @s.whatsapp. 3:59:57                  3:59:57
                                                                                    net +44 7787 PM(UTC-4)                PM(UTC-4)
                                                                                    051882


                                                                                 Status: Sent
                                                                                 Platform: Mobile

                                                                                                                             3/18/2019 3:59:56 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I cry all the time over it in the shower sat next to him it hurts so much
Status: Read
Platform: Mobile

                                                           3/18/2019 4:00:13 PM(UTC-4)




                                                                  From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                  To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                  Sometomes when I real angry and can’t fight I cry

                                                                     Participant                Delivered          Read                   Played
                                                                     447787051882@ 3/18/2019 4:00:18 3/18/2019 4:00:18
                                                                     s.whatsapp.net  PM(UTC-4)       PM(UTC-4)
                                                                     +44 7787 051882


                                                                  Status: Sent
                                                                  Platform: Mobile

                                                                                                                             3/18/2019 4:00:17 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I do that to
Status: Read
Platform: Mobile

                                    3/18/2019 4:00:28 PM(UTC-4)

                                                                                                                                                           248
                   Case 2:19-cv-05030-JDW Document 111-10 Filed 03/02/21 Page 12 of 12
                                                                          From: 12159102154@s.whatsapp.net Lisa (owner)
                                                                          To: 447787051882@s.whatsapp.net +44 7787 051882

                                                                          I’m so sorry.

                                                                                Participant   Delivered       Read                Played
                                                                                447787051882 3/18/2019        3/18/2019
                                                                                @s.whatsapp. 4:00:41          4:00:41
                                                                                net +44 7787 PM(UTC-4)        PM(UTC-4)
                                                                                051882


                                                                          Status: Sent
                                                                          Platform: Mobile

                                                                                                                     3/18/2019 4:00:40 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882


Status: Read
Platform: Mobile

                                  3/18/2019 4:00:59 PM(UTC-4)




                                                 From: 12159102154@s.whatsapp.net Lisa (owner)
                                                 To: 447787051882@s.whatsapp.net +44 7787 051882

                                                 But you two will move on and be better. What doesn’t kill you makes you stronger

                                                    Participant         Delivered                Read                    Played
                                                    447787051882@s.wh 3/18/2019 4:01:15          3/18/2019 4:01:15
                                                    atsapp.net +44 7787 PM(UTC-4)                PM(UTC-4)
                                                    051882


                                                 Status: Sent
                                                 Platform: Mobile

                                                                                                                     3/18/2019 4:01:14 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

I hope so
Status: Read
Platform: Mobile

                                  3/18/2019 4:01:23 PM(UTC-4)




                                          From: 12159102154@s.whatsapp.net Lisa (owner)
                                          To: 447787051882@s.whatsapp.net +44 7787 051882

                                          Jaz. I swear to you I will never touch him again. Hopefully I’ll never have to speak to him
                                          again

                                              Participant           Delivered                 Read                      Played
                                              447787051882@s.what 3/18/2019 4:02:18           3/18/2019 4:02:24
                                              sapp.net +44 7787   PM(UTC-4)                   PM(UTC-4)
                                              051882


                                         Status: Sent
                                         Platform: Mobile

                                                                                                                     3/18/2019 4:02:17 PM(UTC-4)




447787051882@s.whatsapp.net +44 7787 051882

Ok
Status: Read
Platform: Mobile

                                  3/18/2019 4:03:06 PM(UTC-4)




                                                                                                                                                   249
